Case 18-12794-KG Doc 116 Filed 12/13/18 Page 1 of 3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

-- X
In re : Chapter 11
CHECKOUT HOLDING CORP, et al., : Case No. 18-12794 (KG)
Debtors.] : (Joint[y Administered)
Final Hearing Date:
January 11, 2019 at 9:(}0 a.m.
Objection Deadfine:
.Ianuary 4, 2019 at 4:00 p.m.
Re: D.I. 6,104
-- -~-- x

 

NOTICE OF (A) ENTRY OF “INTERIM ORDER PURSUANT TO
11 U.s.C. §§ 105(3), 363(1>), 507(a), AND 541 AUTHORIZING
DEBTORS TO PAY CERTAIN PREPETITION TAXES AND FEES”

AND (B) SCHEDULING OF A FINAL HEARING THEREON

PLEASE TAKE NOTICE that, on Decernber 12, 2018, Checkout Holding Corp.
and its affiliated debtors in the above-captioned chapter ll cases, as debtors and debtors in
possession (collectively, the “Debtors”) filed the Motion of Debtors Pursuant to 11 U.S.C. §§
105(a), 363(b), 507(a), and 541 for Authority to Pay Certain Prepetition Taxes and Fees
[D.I. 6] (the “Taxes Motion”) With the United States Bankruptcy Court for the District of

Delaware, 824 North Market Street, 3fd Floor, Wilrnington, Delaware 19801 (the “Bankruptcy

Court”). A copy of the Taxes Motion is attached hereto as Exhibit A.

 

l The Debtors in these chapter ll cases, along With the last four digits of each Debtor’s federal
tax identification number, are: Catalina Ma:‘keting Corporation (9007); Catalina Marl<eting Procurement,
LLC (9333); Catalina Marketing Teehnology Solutions, lno. (8723); Cataiina Mal'keting Worldwide, LLC
(9637); Cellfire lnc. (5599); Checkout Holding Corp. (465l); Modiv Media, Inc. (3507); PDM Group
Holdings Corporation (9148)', PDM Holdings Corporation (5025)', PDM Intei‘mediate Holdings A
Corporation (6409); and PDM lntermediate Holdings B Corporation (327`8). The Debtors’ principal
offices are located at 200 Cariilon Parkway, St. Petersburg, FL 33716.

RLFl 20443062\'.]

Case 18-12794-KG Doc 116 Filed 12/13/18 Page 2 of 3

PLEASE TAKE FURTHER NOTICE that, following an initial hearing to
consider the Taxes Motion, on Decernber 13, 2018, the Banl<ruptcy Court entered the Interim
Order Pursuant to 11 U.S.C. §§ 105(21), 363(b), 507(a), and 541 Authorizing Debtors to Pay
Certain Prepetition Taxes and Fees [Drl. 104] (the “Interim Taxes Order”). A copy of the
lnterirn Taxes Order is attached hereto as Exhibit B.

PLEASE TAKE FURTHER NOTICE that a further hearing With respect to the
final relief requested in the Taxes l\/Iotion will be held on January 11, 2019 starting at 9:00
a.m. (Eastern Standard Time) before The Honorable Kevin Gross at the Banl<ruptcy Court,
824 North Marl<et Street, 6{h Floor, Courtroom 3, Wilmington, Delaware 19801.

PLEASE TAKE FURTHER NOTICE that objections or responses to the final
relief requested in the Taxes Motion, if any, must be made in Writing, filed with the Banl<ruptcy
Court, and served so as to be received by the undersigned proposed co-counsel to the Debtors on

or before January 4, 2019 at 4:00 p.m. (Eastern Standard Time).

[Renrainder ofpage intentionally left blank.]

RLFl 20443062v.l

Case 18-12794-KG Doc 116 Filed 12/13/18 Page 3 of 3

PLEASE TAKE FURTHER NOTICE THAT IF NO OBJECTIONS TO THE
TAXES MOTION ARE TIMELY FILED, SERVED AND RECEIVED IN ACCORDANCE
WlTH THIS NOTICE, THE BANKRUPTCY COURT MAY GRANT THE FINAL RELIEF
REQUESTED IN THE TAXES MOTION WITHOUT FURTHER NOTICE OR HEARING.

Dated: Decernber 13, 2018
Wilmington, Delaware

 

 

 

Brett M. Haywood (No. 6166)

Travis J. Cuomo (No. 6501)

RICHARDS, LAYTON & FINGER, I’.A.
One Rodney Square

920 North King Street

Wilrnington, Delaware 19801

Telephone: (3 02) 651-7700

Facsirnile: (302) 651-7701

_and_

Gary T. Holtzer (admitted pro hac vice)
Ronit J. Berkovich (admitted pro nac vice)
Jessica Liou (adrnitted pro hac vice)
Kevin Bostel (admitted pro hac vice)
WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue

New York, New York 10153

Telephone: (212) 310-8000

Facsimile: (212) 310~8007

Proposed Atrorneysfor Debtors
and Debrors in Possession

RLFI 20443062\/.]

